DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 11-14, filed 5/26/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 3/3/2022
3.	Applicant's amendment filed on 5/26/2022 has been considered and entered for the record. 
Reasons for Allowance
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a cooling integrated assembly, comprising: a cooling assembly, and a valve assembly, wherein, the cooling assembly has a first connecting port and a second connecting port, the valve assembly and the cooling assembly are fixedly arranged; the valve assembly comprises a connecting block and a valve core assembly, the connecting block has a mounting hole, and at least part of the valve core assembly is located in the mounting hole; the valve assembly comprises a first fluid passage, and one end of the first fluid passage is a first end port of the connecting block, the other end of the first fluid passage is a second end port of the connecting block. the second end port of the connecting block is located on an inner end surface of the connecting block. the inner end surface faces the cooling assembly, the first connecting port is in communication with the second end port of the connecting block, and a flow area of the first fluid passage is equal to or greater than zero, and is configured to switch between zero and a specified flow area of the first fluid passage; the cooling assembly comprises a bottom plate and a circulation plate, and the bottom plate is fitted with the circulation plate, the cooling assembly comprises a second fluid passage, the second fluid passage is located between the bottom plate and the circulation plate, the second fluid passage is in communication with the first connecting port and the second connecting port, a refrigerant is circulatable in the first fluid passage and the second fluid passage the outer end surface of the connecting block is partially provided with an inclined surface, and the hole opening of the mounting hole is provided at the inclined surface, the connecting block is in a thin block shape, and the outer end surface of the connecting block forms a step at the position of the mounting hole, a top surface of the step is an inclined surface, the through hole vertically runs through the inclined surface to the inner end surface, one end of the through hole is the hole opening of the mounting hole, and the other end port is the second end port of the connecting block, an equivalent diameter of the hole opening of the mounting hole is greater than that of a passage section of the drainage flow passage, so that the mounting hole serves as a processing pre-opening of the drainage flow passage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723